Exhibit 3.1 ARTICLES OF INCORPORATION (PURSUANT NRS CHAPTER 78) DigiPath, Inc. a corporation organized and existing under the laws of the state of Nevada, hereby certifies as follows: Article I Name of Corporation:DigiPath, Inc. Article II Registered Agent for Service of Process: Incorp Services, Inc. 2360 Corporate Circle Suite 400, Henderson, NV 89074-7722. Article III Authorized Stock:(a)the total number of shares of stock which the Corporation shall have authority to issue is Sixty Million (60,000,000) which shall consist of (i) Fifty Million (50,000,000) shares of common stock, par value $0.001 per share (the “Common Stock”) and (ii) Ten Million (10,000,000) shares of preferred stock, par value $0.001 per share (the “Preferred Stock”). Article IV The name and address of the Board of Directors are as follows: Eric Stoppenhagen 2360 Corporate Circle Suite 400, Henderson, NV 89074-7722. Article V Purpose:Any Legal Purpose Article VI Name Address and Signature of Incorporator:Eric Stoppenhagen/s/ ERIC STOPPENHAGEN 2360 Corporate Circle Suite 400, Henderson, NV 89074-7722. Article VII Certificate of Acceptance of Appointment of Registered Agent: /s/ IncorpOctober 4, 2010 Authorized Signature of Registered Agent or On Behalf of Registered AgentDate
